               Case 1:20-cv-01526-GSA Document 14 Filed 06/11/21 Page 1 of 1


1
                                   IN THE UNITED STATES DISTRICT COURT
2
                                       EASTERN DISTRICT OF CALIFORNIA
3

4
     GRACIE BURNS,                                      CASE NO. 1:20-cv-01526-GSA
5
                                 Plaintiff,             MOTION FOR WAIVER OF REQUIREMENT FOR
6                                                       DEFENDANT TO FILE PAPER COPY OF
                            v.                          CERTIFIED ADMINISTRATIVE RECORD WITH
7                                                       THE COURT; ORDER
     ANDREW SAUL, Commissioner of Social
8    Security,
                                                        (Doc. 12)
9                                Defendant.
10

11
              Defendant Andrew Saul, Commissioner of Social Security, hereby moves for waiver of the
12
     Court’s requirement to file a hard copy of the Certified Administrative Record (Dkt. 5 at 1). Due to the
13
     COVID-19 health emergency, Defendant is presently unable to produce a hard copy of the record to
14
     comply with the Scheduling Order. Accordingly, the Commissioner respectfully requests that the Court
15
     excuse him from the requirement.
16
     Dated: June 11, 2021                         Respectfully submitted,
17
                                                  PHILLIP A. TALBERT
18                                                Acting United States Attorney
19                                                /s/ Jeffrey J. Lodge
                                                  JEFFREY J. LODGE
20                                                Assistant U.S. Attorney
21

22
              IT IS SO ORDERED.
23

24
     Dated:     June 11, 2021                    /s/ Gary S. Austin_______________
25                                                 UNITED STATES MAGISTRATE JUDGE

26

27

28

                                                         1
30
